Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

This Office Action is responsive to Applicant’s Amendment filed on 05/05/2021.  
Claims 1-2 and 4-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1 and 12 have been amended to incorporate the allowable subject matter of claim 3.  The prior art of record does not disclose or render obvious a motivation to provide for a flexible gear formed by a ferrous material as defined by the limitations of claims 1 and 12, wherein the ferrous material contains one or more kinds of elements of Group 4 elements and Group 5 elements in a particular range, the flexible gear having a tubular barrel portion and a bottom portion, which has metal flows extending from a center side toward an outer circumference side of the bottom portion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/HA DINH HO/Primary Examiner, Art Unit 3658